SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q – QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) ☒ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2017 Or ☐ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 102A, Milford, CT. 06460 (Address of principal executive offices) (Zip Code) (203) 283-9593 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer [ ] accelerated filer [X] non-accelerated filer [ ] smaller reporting company [ ] emerging growth company If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable SB PARTNERS INDEX Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016 (audited) 1 Consolidated Statements of Operations (unaudited) for the threemonths ended March 31, 2017 and 2016 2 Consolidated Statements of Changes in Partners' Equity (Deficit) (unaudited) for the three months ended March 31, 2017 3 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2017 and 2016 4 Notes to Consolidated Financial Statements (unaudited) 5 –7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8–10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T Controls and Procedures 11 Part II Other Information 11 Signatures 12 Exhibit 31 13-14 Exhibit 32 15 1 ITEM 1. FINANCIAL STATEMENTS SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS March 31, December 31, 2017 (Unaudited) 2016 (Audited) Assets: Investments - Real estate, at cost Land $ 470,000 $ 470,000 Buildings, furnishings and improvements 5,016,185 5,016,185 Less - accumulated depreciation (1,966,671 ) (1,927,326 ) 3,519,514 3,558,859 Investment in Sentinel Omaha, LLC, net of reserve for fair value of $14,782,703 and $13,575,238 at March 31, 2017 and December 31, 2016, respectively 27,453,591 25,211,157 30,973,105 28,770,016 Other Assets - Cash and cash equivalents 1,358,092 1,327,197 Cash in escrow 501,612 501,145 Other 4,242 7,363 Total assets $ 32,837,051 $ 30,605,721 Liabilities: Loan payable, net of unamortized deferred finance costs of $23,658 and $29,118 at March 31, 2017 and December 31, 2016, respectively $ 5,736,815 $ 5,731,355 Accounts payable 417,704 419,755 Tenant security deposit 98,616 98,616 Accrued expenses 2,574,677 2,460,857 Total liabilities 8,827,812 8,710,583 Partners' Equity (Deficit): Units of partnership interest without par value; Limited partner - 7,753 units 24,024,578 21,910,750 General partner - 1 unit (15,339 ) (15,612 ) Total partners' equity 24,009,239 21,895,138 Total liabilities and partners' equity $ 32,837,051 $ 30,605,721 See notes to consolidated financial statements 2 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2017 2016 Revenues: Base rental income $ 178,772 $ 173,492 Other rental income 87,452 88,238 Interest income 1,154 582 Total revenues 267,378 262,312 Expenses: Real estate operating expenses 67,122 87,727 Amortization of deferred financing costs 5,460 5,460 Depreciation 39,345 39,336 Real estate taxes 30,881 31,666 Management fees 220,383 216,194 Other 32,520 34,350 Total expenses 395,711 414,733 Loss from operations (128,333 ) (152,421 ) Equity in net income of investment 3,449,898 1,972,800 Reserve for value of investment (1,207,464 ) (986,400 ) Net income 2,114,101 833,979 Income allocated to general partner 273 108 Income allocated to limited partners $ 2,113,828 $ 833,871 Income per unit of limited partnership interest (basic and diluted) Net income $ 272.68 $ 107.57 Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 See notes to consolidated financial statements 3 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) For the Three Months Ended March 31, 2017 (Unaudited) Limited Partners: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated Income Total Balance, January 1, 2017 7,753 $ 119,968,973 $ (111,721,586 ) $ 13,663,363 $ 21,910,750 Net income for the period - - - 2,113,828 2,113,828 Balance, March 31, 2017 7,753 $ 119,968,973 $ (111,721,586 ) $ 15,777,191 $ 24,024,578 General Partner: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated (Losses) Total Balance, January 1, 2017 1 $ 10,000 $ (26,364 ) $ 752 $ (15,612 ) Net income for the period - - - 273 273 Balance, March 31, 2017 1 $ 10,000 $ (26,364 ) $ 1,025 $ (15,339 ) See notes to consolidated financial statements. 4 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2017 2016 Cash Flows From Operating Activities: Net income $ 2,114,101 $ 833,979 Adjustments to reconcile net income to net cash provided by operating activities: Equity in net (income) of investment (3,449,898 ) (1,972,800 ) Reserve for fair value of investment 1,207,464 986,400 Depreciation and amortization 44,805 44,796 Net decrease in operating assets 3,121 10,109 Net (decrease) increase in accounts payable (2,051 ) 14,525 Net increase in accrued expenses 113,820 109,633 Net cash provided by operating activites 31,362 26,642 Cash Flows From Investing Activities: Interest earned on capital reserve escrow acount (467 ) (183 ) Net cash (used in) investing activites (467 ) (183 ) Cash Flows From Financing Activities: Repayment of loan payable - (200,000 ) Decrease in restricted cash - 200,000 Net cash provided by financing activities - - Net change in cash and cash equivalents 30,895 26,459 Cash and cash equivalents at beginning of period 1,327,197 1,206,899 Cash and cash equivalents at end of period $ 1,358,092 $ 1,233,358 See notes to consolidated financial statements 5 SB PARTNERS Notes to Consolidated Financial Statements (Unaudited) (1) ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES SB Partners, a New York limited partnership, and its subsidiaries (collectively, the "Partnership" or the “Registrant”), have been engaged since April 1971 in acquiring, operating, and holding for investment a varying portfolio of real estate interests. SB Partners Real Estate Corporation (the "General Partner") serves as the general partner of the Partnership. The consolidated financial statements included herein are unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to a fair presentation of the financial position, results of operations and cash flows for the interim periods. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Partnership’s latest annual report on Form 10-K. The results of operations for the three month period ended March 31, 2017 are not necessarily indicative of the results to be expected for a full year. For a discussion of the significant accounting and financial reporting policies of the Partnership, refer to the Annual Report on Form 10–K for the year ended December 31, 2016. (2) INVESTMENTS IN REAL ESTATE As of March 31, 2017, the Partnership owns an industrial flex property in Maple Grove, Minnesota. The following is the cost basis and accumulated depreciation of the real estate investment owned by the Partnership at March 31, 2017 and December 31, 2016. No. of Year of Real Estate at Cost Type Prop. Acquisition Description 3/31/2017 12/31/2016 Industrial flex property 1 2002 60,345 sf $ 5,486,185 $ 5,486,185 Less: Accumulated depreciation (1,966,671 ) (1,927,326 ) Investment in real estate $ 3,519,514 $ 3,558,859 (3) ASSETS MEASURED AT FAIR VALUE The accounting guidance for Fair Value Measurements establishes a framework for measuring fair value that includes a hierarchy used to classify the inputs used in determining fair value. The hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level of input that is significant to the fair value measurement. Fair value is defined as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value is calculated based on the assumptions that market participants would use in pricing the asset or liability, not on assumptions specific to the entity. The three levels of fair value hierarchy are described below: ● Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities; ● Level 2 - Quoted prices in active markets for similar assets and liabilities or quoted prices in less active dealer or broker markets; ● Level 3 - Prices or valuations that require inputs that are both significant to the fair value measurement and are unobservable. 6 The following major categories of assets were measured at fair value as of March 31, 2017 and December 31, 2016: Level 3: March 31, Significant 2017 Unobservable (Unaudited) Inputs Total Assets Investment in Sentinel Omaha, LLC $ 42,236,293 $ 42,236,293 Reserve for fair value of investment (14,782,702 ) (14,782,702 ) Total assets $ 27,453,591 $ 27,453,591 Level 3: December 31, Significant 2016 Unobservable (Audited) Inputs Total Assets Investment in Sentinel Omaha, LLC $ 38,786,395 $ 38,786,395 Reserve for fair value of investment (13,575,238 ) (13,575,238 ) Total assets $ 25,211,157 $ 25,211,157 The following is a reconciliation of the beginning and ending balances for assets measured at fair value using significant unobservable inputs (Level 3) during the periods ended March 31, 2017 and December 31, 2016: Investment in Reserve for Sentinel fair value Omaha, LLC of investment Total Balance at January 1, 2016 $ 28,891,652 $ (14,445,826 ) $ 14,445,826 Equity in net income of investment 9,894,743 - 9,894,743 Decrease in reserve - 870,588 870,588 Balance at December 31, 2016 38,786,395 (13,575,238 ) 25,211,157 Equity in net income of investment 3,449,898 - 3,449,898 Increase in reserve - (1,207,464 ) (1,207,464 ) Balance at March 31, 2017 $ 42,236,293 $ (14,782,702 ) $ 27,453,591 On September 30, 2015, Omaha refinanced six properties which had been encumbered by a single secured credit facility with a high fixed interest rate. Previously, a refinancing of the secured credit facility would have required significant prepayment penalties which made a refinancing cost prohibitive. On September 30, 2015, the prepayment penalties were reduced enough that combined with stronger valuation rates, each property’s borrowing capacity was sufficient to support a new separate mortgage with enough combined proceeds to pay off the credit facility and the prepayment penalties. The six new mortgages have lower interest rates although the new interest rates are floating rates, which are subject to changes in the credit markets. Omaha is precluded from making distributions to its investors until its unsecured loan is paid in full. However, based on a review of the 2015 property operations and applying the terms of the new mortgages and barring any unforeseen downturn in the real estate and capital markets, Registrant anticipates Omaha has a more likely than not chance to improve the operations of the real estate assets, sell the assets at values sufficient to pay off the mortgages and after paying off the unsecured bank loan, make distributions to its investors for a portion of the original capital invested. Therefore, Registrant as of the year ended December 31, 2015 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2015 less a 50% reserve (see Note 7). During 2016, the net operating income reported for Omaha’s properties continued to improve which led to an increase in the real estate values. Omaha continued to make payments on its unsecured loan. However, Omaha’s mortgages and unsecured loan are encumbered with floating interest rates which started to increase near the end of 2016. Omaha’s unsecured loan has a maturity date of December 31, 2017. Omaha has one option to extend the maturity date to June 30, 2018. It is unlikely Omaha will be able to pay off the unsecured loan from net operating cash flow or refinancing proceeds. Omaha will have to sell some ofits properties which will reduce the net cash flow which could be available for distribution to the investors after the unsecured loan is paid off. Registrant as of the periods ended March 31, 2017 and December 31, 2016 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of March 31, 2017 and December 31, 2016 less a 35% reserve. 7 (4) INVESTMENT IN SENTINEL OMAHA, LLC In 2007, the Partnership made an investment in the amount of $37,200,000 in Sentinel Omaha, LLC (“Omaha”). Omaha is a real estate investment company which as of March 31, 2017 owns 14 multifamily properties in 10 markets. Omaha is an affiliate of the Registrant’s general partner. The investment represents a 30% ownership interest in Omaha. The following are the condensed financial statements (000’s omitted) of Omaha as of and for the periods ended March 31, 2017 and December 31, 2016. (Unaudited) (Audited) Balance Sheet March 31, 2017 December 31, 2016 Investment in real estate, net $ 387,000 $ 378,460 Other assets 12,073 10,749 Debt (254,592 ) (254,913 ) Other liabilities (3,694 ) (5,008 ) Member's equity $ 140,787 $ 129,288 (Unaudited) Statement of Operations March 31, 2017 Rent and other income $ 11,287 Real estate operating expenses (5,653 ) Other expenses (1,712 ) Net unrealized income 7,577 Net increase in net assets $ 11,499 (5) LOAN PAYABLE Loan payable consists of the following: Annual Net Carrying Amount Interest Installment Amount Due March 31, December 31, Property Rate Maturity Date Payments at Maturity 2017 2016 Bank Loan (a): Note B 0.000 % Apr-18 - 5,760,473 $ 5,760,473 $ 5,760,473 Less: unamortized finance costs (23,658 ) (29,118 ) Loan payable $ 5,736,815 $ 5,731,355 (a) On September 17, 2007, the Partnership entered into a bank loan (the “Loan”) with a bank (“Holder”) in the amount of $22,000,000, which matured on October 1, 2008. On April 29, 2011 the Partnership and Holder executed a new loan agreement (“Loan Agreement”) on the following terms: 1) In connection with the execution of the Loan Agreement, the Partnership was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570. The payment was made from proceeds resulting from the sale of 175 Ambassador Drive. Additional proceeds from the sale were used to pay Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed. The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A which had a balance of $3,768,751 as of September 18, 2015 was paid off in full using proceeds from the sale of Lino Lakes. 3) Note B in the amount of $5,760,473 has a maturity date of April 29, 2018. The Partnership has three one-year options to extend the maturity date if certain conditions are satisfied. Note B previously accrued interest at an annual fixed rate of 5% but only until all interest and principal had been paid in full on Note A. Thereafter Note B does not accrue any interest. Except as discussed below, payments of principal are deferred until Registrant’s investment in Sentinel Omaha LLC (“Omaha”) pays distributions to the Partnership or the Partnership sells Eagle Lake Business Center IV or its investment in Omaha. Distributions from Omaha or net proceeds from the sale of Eagle IV or Omaha would be used first to pay the outstanding principal balance of Note B. If there are no distributions from Omaha prior to the Note B maturity, principal is due at maturity, subject to the above mentioned extensions. 8 4) Note B may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments. The Partnership’s obligations under the Notes may be accelerated upon default. 5) On September 17, 2015, the Partnership sold Lino Lakes. An amount of $200,000 of net sales proceeds had been held in reserve pending the expiration of the representations and warranties period as stipulated in the sales contract. On March 15, 2016, the representation and warranties period expired. There were no charges made against this reserve, therefore in March 2016, the $200,000 was used to further pay down the principal balance of the Note B in accordance with the terms of the Loan Agreement. Until the Partnership’s obligations under Note B is satisfied in full, the Partnership is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining properties and investments, toward Note B while retaining the other portion to increase cash reserves. On May 16, 2016, the partnership paid $26,415 to the Holder to pay down a portion of the outstanding balance of Note B. While the obligation under Note B is outstanding, the Partnership is precluded from making distributions to its partners. 6) The Partnership, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by the Partnership to its general partner so long as Note B remains outstanding. As of March 31, 2017 and December 31, 2016, $2,574,677 and $2,460,857, respectively of investment management fees have been accrued and are included in accrued expenses on the balance sheet. 7) As additional security for the Partnership’s payment of its obligations under the Loan Agreement, the Partnership, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor of Holder. The Eagle IV Security Agreement provides Holder with a security interest on the Partnership’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000. The Eagle IV Pledge Agreement pledges to Holder the Partnership’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV. The Partnership has no other debt obligation secured by Eagle IV. The Loan Agreement also provides for a negative pledge on the Partnership’s remaining property and investment. 9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 General The consolidated financial statements for the three months ended March 31, 2017 and 2016 reflect the operations of one wholly owned industrial flex property located in Maple Grove, Minnesota and a 30% interest in Omaha. Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease expires October 31, 2019. The tenant has an ongoing option to terminate the lease under certain conditions. One of the conditions is the payment of an early termination penalty the calculation of which is based on the remaining time period in the lease. Another condition is the tenant must provide notice twelve months prior to the termination. As of March 31, 2017, Registrant has not received any notice from the tenant. The tenant pays fixed base rent which increases approximately 3% each year. The tenant pays directly or reimburses Registrant for all utilities, real estate taxes, insurance and most of the property operating expenses and property management fees. Sentinel Omaha LLC’s portfolio consists of 13 garden apartment properties and one high rise apartment property. Leases generally are for one year or less. Tenants generally pay fixed rent plus utilities used by tenant. Results of Operations Total revenues from continuing operations for the three months ended March 31, 2017 increased $5,000 to approximately $267,000 as compared to approximately $262,000 for the three months ended March 31, 2016. Total revenues increased due to an increase in base rental income. Base rental income increased $6,000 to approximately $179,000 for the three months ended March 31, 2017 as compared to the same period in 2016 due to an increase in base rent at Registrant’s property located in Maple Grove, MN. Other rental income and interest income decreased slightly. The Registrant reported a net loss from operations of approximately $128,000 for the three months ended March 31, 2017, an improvement of $24,000 as compared to a net loss from operations of approximately $152,000 for the same period in 2016. Net loss from operations consists of net income from the Maple Grove property offset by partnership income and expenses. The decrease of loss from operations was due to lower total expenses combined with higher total revenues. Total expenses from operations for 2017 decreased $19,000 to approximately $396,000 from approximately $415,000 in 2016, due primarily to decreases in real estate operating expenses. This decrease was partially offset by an increase in management fee expense of $4,000. The Registrant has a 30% non-controlling interest in Omaha that is accounted for on a fair value basis. Under the terms of its unsecured bank loan Omaha is precluded from making distributions to its investors, including the Registrant,until its unsecured loan is paid in full. Net increase in net assets increased $4,924,000 to approximately $11,499,000 for the three months ended March 31, 2017 compared to net increase in net assets of approximately $6,576,000 for the same period in 2016. Due to the global financial crisis, stagnant real estate market and slowing economy, Omaha reported a net write-down of the value of its real estate portfolio of approximately $100,852,000 during 2008 to 2014. During 2015 and 2016 capitalization rates for older properties in tertiary markets where Omaha owns most of its properties, generally were lower than for the prior years. Physical and economic occupancy improved at the properties during 2015 and market rates increased during 2016. However, occupancy at two large properties which rely on tenants from a local military base declined due to deployments during 2016. Job growth continued to improve but at a slow pace. For the years 2015 and 2016, as real estate values recovered Omaha reported an increase in the value of its portfolio of $88,512,000 and during the first quarter of 2017, Omaha reported a net increase in its real estate portfolio of $7,577,000. During 2016, the net operating income reported for Omaha’s properties continued to improve which allowed Omaha to continue to make payments on its unsecured loan. However, Omaha’s mortgages and unsecured loan are encumbered with floating interest rates which started to increase near the end of 2016 and during the first quarter of 2017. Omaha’s unsecured loan has a maturity date of December 31, 2017. Omaha has one option to extend the maturity date to June 30, 2018. It is unlikely Omaha will be able to pay off the unsecured loan from net operating cash flow or refinancing proceeds. Omaha will have to sell some of the properties which will reduce the net cash flow which could be available for distribution to the investors after the unsecured loan is paid off. Registrant had in 2015 recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2016 less a 50% reserve. However the above mentioned improvement in Omaha’s real estate values and operations had allowed Registrant to reduce the reserve in 2016. Registrant as of March 31, 2017 and the year ended December 31, 2016 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2016 less a 35% reserve. For additional analysis, please refer to the discussions of the individual properties below. This report on Form 10-Q includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections. By their nature, all forward looking statements involve risks and uncertainties as further described in the Registrant’s latest annual report on Form 10-K. Actual results may differ materially from those contemplated by the forward looking statements. 10 CRITICAL ACCOUNTING POLICIES The Registrant’s critical accounting policies are described in its Annual Report on Form 10-K for the year ended December 31, 2016. There were no significant changes to such policies in 2017. There are no accounting pronouncements or interpretations that have been issued, but not yet adopted, that Registrant believes will have a material impact on its consolidated financial statements. Liquidity and Capital Resources As of March 31, 2017, the Registrant had cash and cash equivalents of approximately $1,358,000. These balances are approximately $31,000 higher than cash and cash equivalents held on December 31, 2016. Cash and cash equivalents increased slightly during the three months ended March 31, 2017 due to cash flow generated from operating activities at Registrant’s wholly owned property partially offset by partnership expenses. Currently, Registrant’s only source of cash is rental income received from the tenant who leases 100% of the leasable space at Registrant’s wholly owned property in Maple Grove. The tenant reimburses Registrant for real estate taxes, insurance and most of the properties’ operating expenses leaving a significant portion of the base rent received available to fund capital improvements and partnership administrative expenses. A portion of any remaining annual cash flow is used to pay down the principal balance of Note B in accordance with the Loan Agreement while the remaining cash income is retained by Registrant as cash reserves. As part of Registrant and the Holder restructuring the bank loan in 2011, Registrant set aside $500,000 in escrow to be held and used only to pay the costs to re-tenant the space at Registrant’s wholly owned property if Registrant’s tenant defaults on its lease or exercises its right to terminate the lease early or fails to renew. Total outstanding debt at March 31, 2017 consists of Note B at $5,760,473. Under the terms of the Loan Agreement, when the A Note was repaid, interest on the Note B stopped accruing. Note B matures April 29, 2018. Registrant has three one-year options to extend the maturity date if certain conditions are satisfied. If the Registrant does not have funds on hand sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or provide necessary funds through equity offering(s) or other sources, if available. The Registrant may be unable to obtain a loan which will be sufficient to retire the existing loan. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to liquidate its remaining assets upon disadvantageous terms, which could result in losses to the Registrant and adversely affect the amount of cash reserves. If general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition. The Registrant has no other debt except normal trade accounts payable and accrued investment management fees. During the quarter, inflation and changing prices did not significantly affect the markets in which the Registrant conducts its business, or the Registrant's business overall. Registrant anticipates cash flow generated from the property located in Maple Grove and current cash reserves will be sufficient to cover operating and capital improvement costs and other working capital requirements of the Registrant so long as the tenant remains in place. Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues for the three months ended March 31, 2017 increased $4,000 to approximately $266,000 as compared to approximately $262,000 for the three months ended March 31, 2016. The property reported higher base rental income and slightly lower other rental income. Base rental income was higher in 2017 due to a scheduled increase in the base rent. Net operating income, which includes deductions for depreciation, increased $13,000 for the three months ended March 31, 2017 to approximately $165,000 from approximately $152,000 for the three months ended March 31, 2016 due primarily to higher total revenues combined with lower operating expenses Operating expenses were lower due to lower utilities and repairs expenses. Investment in Sentinel Omaha, LLC Comparison of three months ended March 31, 2017 to March 31, 2016: As of March 31, 2017, the Omaha portfolio consisted of 14 multi-family properties located in 10 markets. Omaha’s total revenues for the three months ended March 31, 2017 were approximately $11,287,000. Income before net unrealized income was approximately $3,922,000. Major expenses included approximately $1,626,000 for interest expense, $820,000 for repairs and maintenance, $1,664,000 for payroll, and $1,342,000 for real estate taxes. Omaha reported net unrealized income of approximately $7,577,000 resulting in anet increase in net assets of approximately $11,499,000. For the three months ended March 31, 2017, the Registrant’s 30% equity interest in theincome of Omaha was approximately $3,450,000. Registrant reserves 35% of the reported value of Omaha on its balance sheet for March 31, 2017. 11 The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended March 31, 2017. As a result, Registrant reported net income from equity interest in income of Omaha for the quarter ended March 31, 2017 of $2,242,000. Omaha’s total revenues for the three months ended March 31, 2016 were approximately $10,829,000. Income before net unrealized income was approximately $4,045,000. Major expenses included approximately $1,618,000 for interest expense, $782,000 for repairs and maintenance, $1,490,000 for payroll, and $1,150,000 for real estate taxes. Omaha reported net unrealized income of approximately $2,531,000 resulting in a net increase in net assets of approximately $6,576,000. For the three months ended March 31, 2016, the Registrant’s 30% equity interest in the income of Omaha was approximately $1,973,000. Registrant reserved 50% of the reported value of Omaha on its balance sheet for March 31, 2016. The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended March 31, 2016. As a result, Registrant reported net income from equity interest in income of Omaha for the quarter ended March 31, 2016 of $986,000. 12 ITEM 3. None ITEM 4. CONTROLS AND PROCEDURES (a) The Chief Executive Officer and the Principal Accounting & Financial Officer of the general partner of SB Partners have evaluated the disclosure controls and procedures relating to the Registrant’s Quarterly Report on Form 10-Q for the period ended March 31, 2017 as filed with the Securities and Exchange Commission and have judged such controls and procedures to be effective. (b) The Chief Executive Officer and the Principal Accounting and Financial Officer of the general partner of SB Partners have evaluated the internal control over financial reporting relating to the Registrant’s Quarterly Report on form 10-Q for the period ended March 31, 2017 and have identified no changes in the Registrant’s internal controls that have materially affected or are reasonably likely to materially affect the Registrant’s internal controls over financial reporting. PART II – OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No. Description 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SB PARTNERS (Registrant) By: SB PARTNERS REAL ESTATE CORPORATION General Partner Dated: May10, 2017 By: /s/ George N. Tietjen III George N. Tietjen III Chief Executive Officer Principal Financial & Accounting Officer Dated: May10, 2017 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer
